vee

Case 3:18-cv-00117-HES-JBT Document 55 Filed 02/21/19 Page 1 of 2 PagelD 426

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION

JEANNE PAGANO and DANA NORRIS,
individually and on behalf of all others
similarily situated,

 

Plaintiffs,
v. Case No. 3:18-cv-117-J-20JBT
QUICKEN LOANS, INC., a Michigan
corporation,
Defendant.
/
ORDER

This cause is before this Court on Plaintiff’s “Notice of Settlement” (Dkt. 54) that explains
the parties are in the process of finalizing a settlement agreement.

Accordingly, it is so ORDERED:

1. This case is hereby DISMISSED without prejudice, subject to the right of any party to
move this Court, within sixty (60) days hereof, for the purpose of entering a Dismissal with
Prejudice, a stipulated form of Final Order or Judgment, or on good cause shown, to reopen this case
for further proceedings; and

2. The Clerk is directed to terminate all pending motions and close this case.

DONE AND ORDERED at Jacksonville, Florida, this Y day of February, 2019.

[hn No 2 AZ

EY E. SCHIASINGER
yarrED ATES DISTRICT JUDGE
. ve Case 3:18-cv-00117-HES-JBT Document 55 Filed 02/21/19 Page 2 of 2 PagelD 427

Copies to:
Manuel Santiago Hiraldo, Esq.
Stefan Coleman, Esq.

Ignacio Hiraldo, Esq.

James Kirby McDonough, Esq.
Steven Douglas Knox, Esq.
William Kyle Tayman, Esq.
Brooks R. Brown, Esq.
